 



EXHIBIT 10.A
WAIVER AND CONSENT
     THIS WAIVER AND CONSENT (herein called this “Waiver and Consent”) dated as
of September 29, 2006, is among EL PASO EXPLORATION & PRODUCTION COMPANY
(formerly El Paso Production Holding Company), EL PASO E&P COMPANY, L.P.
(formerly El Paso Production Oil & Gas USA, L.P.) (individually, a “Borrower”
and collectively, the “Borrowers”), and FORTIS CAPITAL CORP. (“Fortis”), as
administrative agent (the “Administrative “Agent”) for the Lenders party to the
Credit Agreement (as defined below).
W I T N E S S E T H :
     WHEREAS, El Paso Production Holding Company, El Paso Production Company, El
Paso Energy Raton Corporation, El Paso Production GOM Inc. (collectively, the
“Original Borrowers”), the Administrative Agent and the Lenders entered into
that certain Amended and Restated Credit Agreement dated as of October 19, 2005
(the “Credit Agreement”), for the purposes and consideration therein expressed,
pursuant to which the Lenders became obligated to make loans and issue letters
of credit to the Borrowers as therein provided;
     WHEREAS, pursuant to a reorganization plan implemented by El Paso
Corporation on or about December 31, 2005, (i) the outstanding equity interests
of El Paso Production Oil & Gas Company, El Paso Production Oil & Gas Holdings,
Inc., El Paso Production Resale Company, El Paso Production Oil & Gas USA, L.P.,
El Paso Energy Oil Transmission, L.L.C. and El Paso Production Oil & Gas
Gathering, L.P. were transferred, directly or indirectly, to El Paso Production
Holding Company, (ii) El Paso Production GOM Inc. and El Paso Energy Raton
Corporation merged into El Paso Production Oil & Gas USA, L.P., which thereby
became a Borrower under the Credit Agreement, (iii) the name of El Paso
Production Holding Company was changed to El Paso Exploration & Production
Company, (iv) the name of El Paso Production Oil & Gas USA, L.P. was changed to
El Paso E&P Company, L.P. and (v) the names of certain of the Guarantors were
changed;
     WHEREAS, pursuant to a reorganization plan implemented by El Paso
Corporation on or about June 30, 2006, (i) Medicine Bow Energy Corporation
merged into El Paso Exploration & Production Company, (ii) Medicine Bow
Operating Company merged into El Paso E&P Company, L.P., (iii) El Paso
Production Company merged into El Paso E&P Company, L.P., and (iv) El Paso
Production Oil & Gas Company changed its name to El Paso Exploration &
Production Management, Inc.;
     WHEREAS, in connection with a proposed reorganization to be implemented on
or about October 1, 2006, under which El Paso Exploration & Production Company
would acquire the international oil and gas business of El Paso Corporation, the
Borrowers have requested that the Administrative Agent and the Lenders waive the
requirement under the Credit Agreement that the New Domestic Subsidiaries (as
defined below) guarantee the obligations of the Borrowers under the Credit
Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Administrative Agent and the Lenders are willing to grant such
waiver on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Credit Agreement, in consideration of
the loans and letters of credit that may hereafter be made or issued by the
Lenders to the Borrowers, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement have the same meanings whenever used in this Waiver and
Consent.
     2. Waiver and Consent. The Lenders hereby consent to the following actions
and agree that the taking of such actions shall not constitute a Default or an
Event of Default:
     (a) Notwithstanding Section 7.9(a) of the Credit Agreement, each of El Paso
Brazil, L.L.C., Potiguar I, L.L.C., Potiguar II, L.L.C., Potiguar 4A LLC, and
Potiguar 4B LLC (the “New Domestic Subsidiaries”) shall not be required to
guarantee the obligations of the Borrowers upon becoming a Domestic Restricted
Subsidiary; and
     (b) Notwithstanding Sections 7.4 and 8.5 of the Credit Agreement, each New
Domestic Subsidiary shall be permitted to take such action as is necessary (such
as a merger or a transfer of assets followed by a liquidation) in order to
convert from a Delaware limited liability company to a foreign entity or to
transfer its assets to a foreign entity.
     3. Effective Date. This Waiver and Consent shall become effective (the
“Effective Date”) when the Administrative Agent shall have received:
     (a) A counterpart of this Waiver and Consent executed and delivered by the
Borrowers;
     (b) A certificate of a duly authorized officer of each Borrower to the
effect that all of the representations and warranties set forth in Section 4
hereof are true and correct at and as of the time of such effectiveness and that
there exists no Default or Event of Default under the Credit Agreement; and
     (c) A confirmation of guaranty from the Guarantors.
     4. Representations and Warranties of Borrowers. In order to induce the
Lenders to enter into this Waiver and Consent, each of the Borrowers represents
and warrants to the Lenders that:
     (a) The representations and warranties contained in Section 5 of the Credit
Agreement are true and correct at and as of the time of the effectiveness
hereof.

2



--------------------------------------------------------------------------------



 



     (b) Such Borrower is authorized to execute and deliver this Waiver and
Consent and such Borrower is and will continue to be duly authorized to borrow
and to perform its obligations under the Credit Agreement. Such Borrower has
duly taken all action necessary to authorize the execution and delivery of this
Waiver and Consent and to authorize the performance of the obligations of such
Borrower hereunder.
     (c) The execution and delivery by such Borrower of this Waiver and Consent,
the performance by such Borrower of its obligations hereunder and the
consummation of the transactions contemplated hereby do not and will not
conflict with any provisions of law, statute, rule or regulation or of the
certificate of incorporation and bylaws or certificate of limited partnership
and agreement of limited partnership, as applicable, of such Borrower, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon such Borrower, or result in the creation of any lien, charge or encumbrance
upon any assets or properties of such Borrower. Except for those which have been
duly obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by such Borrower of this Waiver and Consent or to
consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, each of this Waiver and Consent and
the Credit Agreement will be a legal and binding instrument and agreement of
such Borrower, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors’ rights generally
and by principles of equity applying to creditors’ rights generally.
     5. Ratification of Agreements. The Credit Agreement is hereby ratified and
confirmed in all respects. The execution, delivery and effectiveness of this
Waiver and Consent shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement
or any other Loan Document nor constitute a waiver of any provision of the
Credit Agreement or any other Loan Document.
     6. Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrowers herein shall survive the execution and delivery of
this Waiver and Consent and the performance hereof, and shall further survive
until all of the Obligations are paid in full. All representations, warranties,
acknowledgements and agreements contained in Section 5 of the Credit Agreement
are hereby reconfirmed on and as of the date hereof. All statements and
agreements contained in any certificate or instrument delivered by any Borrower
hereunder or under the Credit Agreement to the Lenders shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such Borrower under this Waiver and Consent and under the Credit Agreement.
     7. Loan Documents. This Waiver and Consent is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

3



--------------------------------------------------------------------------------



 



     8. Governing Law. This Waiver and Consent shall be governed by and
construed in accordance with the laws of the State of New York and any
applicable laws of the United States of America in all respects, including
construction, validity and performance.
     9. Counterparts. This Waiver and Consent may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same Waiver
and Consent.
     10. Effect of Waiver and Consent. Except as expressly waived or agreed
herein, all covenants, obligations and agreements of the Borrowers contained in
the Credit Agreement shall remain in full force and effect in accordance with
their terms. Without limitation of the foregoing, the waivers, consents and
agreements set forth herein are limited precisely to the extent set forth herein
and shall not be deemed to (a) be a consent or agreement to, or waiver or
modification of, any other term or condition of the Credit Agreement or any
other documents referred to therein, or (b) except as expressly set forth
herein, prejudice any right or rights that the Lenders may now have or may have
in the future under or in connection with the Credit Agreement or any of the
documents referred to therein. Except as expressly modified hereby, the terms
and provisions of the Credit Agreement and any other documents or instruments
executed in connection with any of the foregoing are and shall remain in full
force and effect, and the same are hereby ratified and confirmed by the
Borrowers in all respects. The granting of the waivers and consents set forth
herein does not and should not be construed to be an assurance or promise that
the waivers or consents will be granted in the future whether for matters herein
stated or on other unrelated matters.
     11. THIS WAIVER AND CONSENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
[The Remainder of this Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver and Consent is executed as of the date
first above written.

                  EL PASO EXPLORATION & PRODUCTION COMPANY    
 
           
 
  By:   /s/ Dane E. Whitehead    
 
           
 
  Name:   Dane E. Whitehead    
 
  Title:   President and Chief Financial Officer    
 
                EL PASO E&P COMPANY, L.P.    
 
           
 
  By:   El Paso Production Oil & Gas Company, its
general partner    

                      By:   /s/ Dane E. Whitehead                  
 
      Name:   Dane E. Whitehead    
 
      Title:   President and Chief Financial Officer    

5



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,
as Administrative Agent    
 
           
 
  By:   /s/ Deidre Sanborn    
 
           
 
  Name:   Deidre Sanborn    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Darrell Holley    
 
           
 
  Name:   Darrell Holley    
 
  Title:   Managing Director    

6